DETAILED ACTION
This office action is in response to the communication received on 04/05/2022 concerning application no. 16/178,317 filed on 11/01/2018.
Claims 1-12 and 14-29 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
Claims 1-12 and 14-29 are pending.	

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
Applicant argues that Knuttel does not use J-coupling for the use in identifying/quantifying fat. Applicant argues that J-coupling is part of the discrete multi-component analysis and does not determine whether the substances are fat or iron. Applicant further argues that the key focus of Knuttel is not for fat suppression and rather it is done for identifying and quantifying fat.
Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Knuttel is identifying and quantifying fat and not performing fat suppression, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Examiner also notes that the claim elements for which Knuttel is cited, do not mention J-coupling for the identifying fat and iron. The claim elements merely establish that the J-coupling relationship of NMR signals is performed with J-coupling analysis. Assuming, arguendo, such a claim element was present, Col. 13 lines 67- Col. 14 lines 9, establish that the teachings of Knuttel can be applies the method in the identification and suppression of water and fat. Furthermore, Applicant contradicts the argument that Knuttel does not teach fat identification by stating “In other words, J-coupling merely for fat suppression, as is allegedly disclosed in Knuttel is not the key focus of the present application. Rather, J-coupling is described in the application and claimed for its use in identifying fat and quantifying the level of fat present in a substance” on page 16 in Applicant’s remarks, filed 04/05/2022. Furthermore, the rejection is under Perkins in view of Knuttel further in view of Deoni. The combination of the references teaches that the fat signals can be measured and that water signals are manipulated by the iron presence and affect the T1 and T2 times of the signals. Finally, fat suppression is not a claim element present in the independent claims. 
	Examiner maintains the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 39, recite “determining a J-coupling relationship of the first set of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the J-coupling relationship of the first set of NMR signals is being related to. That is, a relationship is “the way in which two things are connected1”. While the first set of NMR signals can be considered one of the two components, it is unclear what is the second component it is related to as no such component is established in the claim.
For purposes of examination, the Office is considering the relationship of first set of NMR signals indicating a first substance to a second set of NMR signals indicating a second substance.
Lines 43, recite “determining a J-coupling relationship of the second set of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the J-coupling relationship of the second set of NMR signals is being related to. That is, a relationship is “the way in which two things are connected2”. While the second set of NMR signals can be considered one of the two components, it is unclear what is the second component it is related to as no such component is established in the claim.
For purposes of examination, the Office is considering the relationship of first set of NMR signals indicating a first substance to a second set of NMR signals indicating a second substance.
Line 46, recite “a time scale characteristic”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “time scale characteristic” is the same as the “time scale characteristic” established in line 42 or is a separate and distinct feature. 
For purposes of examination, the Office is considering time scale characteristic to be the same.

Claim 3 is indefinite for the following reasons:
Line 2, recite “a J-coupling relationship for the first set of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “J-coupling relationship for the first set of NMR signals” is the same as the “J-coupling relationship of the first set of NMR signals” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering J-coupling relationships to be the same.
Line 3, recites “using a fat suppression pulse sequence to quantify the level of fat present in the first substance”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a pulse sequence that is supposed to suppress fat data is quantifying fat data. That is, the purpose of a fat suppression pulse sequence is to suppress fat information. It would be unclear to one with ordinary skill in the art how a sequence that suppresses a substance signal is quantifying it.
For purposes of examination, the Office is considering the fat signal to be quantified while a fat suppression sequence is used. However, the sequence is not quantifying the signal.
Lines 3-4, recite “the level of fat present in the first substance”. There is insufficient antecedent basis for this limitation in the claim.
Lines 3-4, recite “the level of fat present in the first substance”. This claim element is indefinite. Line 1 establishes that the first substance is fat. The claim element in question establishes that fat is a portion of the first substance. It would be unclear to one with ordinary skill in the art if the first substance as a whole is fat or if the substance contains fat as a portion.
For purposes of examination, the Office is considering the fat to be part of the first substance.

Claim 7 is indefinite for the following reasons:
Line 5, recite “the signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “signal” is the same as the “first set of NMR signals” or the “second set of NMR signals” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering signal to be a cumulative set of the first and second signals.
Line 5, recite “the signal”. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is indefinite for the following reasons:
Lines 30, recite “determining a J-coupling relationship of the first set of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the J-coupling relationship of the first set of NMR signals is being related to. That is, a relationship is “the way in which two things are connected3”. While the first set of NMR signals can be considered one of the two components, it is unclear what is the second component it is related to as no such component is established in the claim.
For purposes of examination, the Office is considering the relationship of first set of NMR signals indicating a first substance to a second set of NMR signals indicating a second substance.
Lines 34, recite “determining a J-coupling relationship of the second set of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the J-coupling relationship of the second set of NMR signals is being related to. That is, a relationship is “the way in which two things are connected4”. While the second set of NMR signals can be considered one of the two components, it is unclear what is the second component it is related to as no such component is established in the claim.
For purposes of examination, the Office is considering the relationship of first set of NMR signals indicating a first substance to a second set of NMR signals indicating a second substance.
Line 37, recite “a time scale characteristic”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “time scale characteristic” is the same as the “time scale characteristic” established in line 42 or is a separate and distinct feature. 
For purposes of examination, the Office is considering time scale characteristic to be the same.

Claim 22 is indefinite for the following reasons:
Line 2, recite “a J-coupling relationship for the first set of NMR signals”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “J-coupling relationship for the first set of NMR signals” is the same as the “J-coupling relationship of the first set of NMR signals” established in claim 20 or is a separate and distinct feature. 
For purposes of examination, the Office is considering J-coupling relationships to be the same.
Line 3-4, recites “using a fat suppression pulse sequence to quantify the level of fat present in the first substance”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a pulse sequence that is supposed to suppress fat data is quantifying fat data. That is, the purpose of a fat suppression pulse sequence is to suppress fat information. It would be unclear to one with ordinary skill in the art how a sequence that suppresses a substance signal is quantifying it.
For purposes of examination, the Office is considering the fat signal to be quantified while a fat suppression sequence is used. However, the sequence is not quantifying the signal.
Lines 3-4, recite “the level of fat present in the first substance”. There is insufficient antecedent basis for this limitation in the claim.
Lines 3-4, recite “the level of fat present in the first substance”. This claim element is indefinite. Line 1 establishes that the first substance is fat. The claim element in question establishes that fat is a portion of the first substance. It would be unclear to one with ordinary skill in the art if the first substance as a whole is fat or if the substance contains fat as a portion.
For purposes of examination, the Office is considering the fat to be part of the first substance.

Claim 26 is indefinite for the following reasons:
Line 4, recite “the signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “signal” is the same as the “first set of NMR signals” or the “second set of NMR signals” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering signal to be a cumulative set of the first and second signals.
Line 4, recite “the signal”. There is insufficient antecedent basis for this limitation in the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 11-12, 14, 17-20, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Deoni ("Magnetic Resonance Relaxation and Quantitative Measurement in the Brain", 2011, Magnetic Resonance Neuroimaging, pages 65-108) further in view of Knuttel (US Patent No. 5,172,060).

Regarding claim 1, Perkins teaches a Nuclear Magnetic Resonance (“NMR") apparatus comprising:
a unilateral magnet (Magnet piece 102);
a Radio Frequency ("RF") circuit (Transmit/receive switch 202 connects either one of the transmitter or the receiver to the RF coil 105 and make up the Input/output module 201 as seen in Fig. 1);
an RF antenna (RF coil 105); and 
an NMR analytics logical circuit communicatively coupled to the RF circuit (The Data processing module 206 is shown to be connected to Input/output module 201);
wherein the unilateral magnet is shaped to generate a static magnetic field that extends into an internal organ of a subject when the unilateral magnet is configured to be positioned against or in proximity to a measurement area of the subject (Paragraph 0020 teaches that the magnet 102 are generating a static magnetic field that targets a region in the patient called a sensitive zone. The target tissue can be a liver or another region in the patient. The magnet is shown to be in the proximity of the patient 300 in Fig. 1), the magnetic field shaped to generate a sensitive volume within a target region of the internal organ (Paragraph 0020 teaches that the magnet 102 are generating a static magnetic field that targets a region in the patient called a sensitive zone. The target tissue can be a liver or another region in the patient. The magnet is shown to be in the proximity of the patient 300 in Fig. 1 and the sensitive zone is part of the patient);
the RF circuit and antenna are configured to: 
transmit one or more RF pulses into the target region (Paragraph 0025 teaches that the RF coil is transmitting RF pulses and that the sensitive zone 301 is being effected by them);
receive a first set of NMR signals generated by a first set of atomic nuclei from a first substance as the first set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the lipid is at a smaller amplitude and at a different T2 point that the water peaks. Paragraph 0035 teaches the association of iron to the bound water and the effect it has on the decay and the T2. Paragraph 0043 teaches that the T2 values shift in the overabundance of iron. Paragraph 0049 teaches that the substantial decrease in T2 of the bound water indicates and abundance of iron);
 receive a second set of NMR signals generated by a second set of atomic nuclei from a second substance as the second set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the water (Both bound water and free water) is at a greater amplitude and at a different T2 point that the lipid. Paragraph 0035 teaches the association of iron to the bound water and the effect it has on the decay and the T2. Paragraph 0043 teaches that the T2 values shift in the overabundance of iron. Paragraph 0049 teaches that the substantial decrease in T2 of the bound water indicates and abundance of iron); and
the NMR analytics logical circuit (Data processing module 206) is configured to: 
obtain the first and second sets of NMR signals (Paragraph 0030 teaches that the data processing module 206 gets the fat and water measurement and signal data); and SMRH:4868-3664-7706.1-2-Attorney Docket No.: 63SP-289002-US 
determining a first set of NMR relaxation times from the first set of NMR signals (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the lipid is at a smaller amplitude and at a different T2 point that the water peaks. Paragraph 0035 teaches the association of iron to the bound water and the effect it has on the decay and the T2. Paragraph 0043 teaches that the T2 values shift in the overabundance of iron. Paragraph 0049 teaches that the substantial decrease in T2 of the bound water indicates and abundance of iron);
determining with a second set of NMR relaxation times from the second set of NMR signals (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the water (Both bound water and free water) is at a greater amplitude and at a different T2 point that the lipid. Paragraph 0035 teaches the association of iron to the bound water and the effect it has on the decay and the T2. Paragraph 0043 teaches that the T2 values shift in the overabundance of iron. Paragraph 0049 teaches that the substantial decrease in T2 of the bound water indicates and abundance of iron).
	However, Perkins is silent regarding an apparatus, comprising
quantify and characterize the first and second substances based on a discrete multi-component analysis of the first and second sets of NMR signals, 
wherein the discrete multi-component analysis comprises: 
determining a first set of recovery times form the first set of NMR signals; 
determining a second set of recovery times from the second set of NMR signals; 
determining an independent first diffusion parameter from the first set of NMR signals; 
determining an independent second diffusion parameter from the second set of NMR signals; 
determining a J-coupling relationship of the first set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the first set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis; 
determining a J-coupling relationship of the second set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the second set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis; 
determining whether the first substance is fat based on the discrete multi- component analysis; 
determining whether the second substance is fat based on the discrete multi-component analysis; 
determining whether the first substance is iron based on the discrete multi- component analysis; and 
determining whether the second substance is iron based on the discrete multi-component analysis.
In an analogous imaging field of endeavor, regarding the design of NMR data processing, Deoni teaches an apparatus, comprising
quantify and characterize the first and second substances based on a discrete multi-component analysis of the first and second sets of NMR signals (Paragraph 2 of page 91 teaches that the multicomponent analysis can be performed with the timescales of relaxations and the exchange rates between the compartments. Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths. Paragraph 3 of the page 91 teaches that multicomponent systems uses the spin echo signal in the equation 14. This equation is in a summation form5. Furthermore, the paragraph 4 of page 91 teaches that the summation functions in a discrete manner), 
wherein the discrete multi-component analysis comprises: 
determining a first set of NMR relaxation times from the first set of NMR signals (Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths); 
determining with a second set of NMR relaxation times from the second set of NMR signals (Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths);
determining a first set of recovery times form the first set of NMR signals (Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths);
determining a second set of recovery times from the second set of NMR signals (Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths);
determining an independent first diffusion parameter from the first set of NMR signals (Fig. 4.24 shows the exchange between the two-pool model in the diffusion parameters 1/TF and 1/TM between the intra and extra-cellular water and the water within myelin sheaths); 
determining an independent second diffusion parameter from the second set of NMR signals (Fig. 4.24 shows the exchange between the two-pool model in the diffusion parameters 1/TF and 1/TM between the intra and extra-cellular water and the water within myelin sheaths); 
determining whether the first substance is fat based on the discrete multi- component analysis (Paragraph 3 of page 67 and paragraph 1 of page 68 teaches that the lipid composition information is obtained based on the T1 and T2 times. The changes in the T1 and T2 are indicative of tissues changes. Paragraph 2 of the page 72 teaches that the myelin sheath is lipid rich. Paragraph 3 of page 102 teaches that lipid influx can be determined based on the measurement of T1 and T2. Paragraph 2 of page 103 teaches that the lipids are monitored by the T1 and T2 in multicomponent relaxometry. Paragraphs 1 and 3 of page 91 teaches that the multicomponent analysis is performed of the T1 and the T2 times. Paragraph 1 of page 92 teaches that multicomponent analysis is modeled for both T2 and T2 effects. Fig. 4.24 shows the exchange between the two-pool model); 
determining whether the second substance is fat based on the discrete multi-component analysis (Paragraph 3 of page 67 and paragraph 1 of page 68 teaches that the lipid composition information is obtained based on the T1 and T2 times. The changes in the T1 and T2 are indicative of tissues changes. Paragraph 2 of the page 72 teaches that the myelin sheath is lipid rich. Paragraph 3 of page 102 teaches that lipid influx can be determined based on the measurement of T1 and T2. Paragraph 2 of page 103 teaches that the lipids are monitored by the T1 and T2 in multicomponent relaxometry. Paragraphs 1 and 3 of page 91 teaches that the multicomponent analysis is performed of the T1 and the T2 times. Paragraph 1 of page 92 teaches that multicomponent analysis is modeled for both T2 and T2 effects. Fig. 4.24 shows the exchange between the two-pool model Fig. 4.24 shows the exchange between the two-pool model); 
determining whether the first substance is iron based on the discrete multi- component analysis (Paragraph 3 of page 67 and paragraph 1 of page 68 teaches that the iron composition information is obtained based on the T1 and T2 times. Paragraph 1 of pages 72 teaches that the equations 1 and 2 cover the scope of influence between the iron and the T1 and T2 times. Paragraph 2 of page 72 teaches that iron accumulation substantially changes the T1 and T2. Paragraph 4 of page 101 and paragraph 1 of page 102 teaches that the presence of iron allows for the visualization of plaques. Paragraphs 1 and 3 of page 91 teaches that the multicomponent analysis is performed of the T1 and the T2 times. Paragraph 1 of page 92 teaches that multicomponent analysis is modeled for both T2 and T2 effects. Fig. 4.24 shows the exchange between the two-pool model Fig. 4.24 shows the exchange between the two-pool model); and 
determining whether the second substance is iron based on the discrete multi-component analysis (Paragraph 3 of page 67 and paragraph 1 of page 68 teaches that the iron composition information is obtained based on the T1 and T2 times. Paragraph 1 of pages 72 teaches that the equations 1 and 2 cover the scope of influence between the iron and the T1 and T2 times. Paragraph 2 of page 72 teaches that iron accumulation substantially changes the T1 and T2. Paragraph 4 of page 101 and paragraph 1 of page 102 teaches that the presence of iron allows for the visualization of plaques. Paragraphs 1 and 3 of page 91 teaches that the multicomponent analysis is performed of the T1 and the T2 times. Paragraph 1 of page 92 teaches that multicomponent analysis is modeled for both T2 and T2 effects. Fig. 4.24 shows the exchange between the two-pool model Fig. 4.24 shows the exchange between the two-pool model).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Perkins with Deoni’s teaching of the use of multicomponent analysis to determine the presence of fat or iron. This common understanding of Deoni (Page 72) and Perkins (Paragraph 0049) that iron presence affects the T1 and T2 times allows for the identification of iron as discussed by Perkins as Deoni provides the implementation of a multi-component analysis in Perkin’s collection and study of signals associated with fat and iron. This modified apparatus would allow the user to provide more characterization to the brain tissue (Abstract of Deoni). Furthermore, the modification is a sensitive diagnostic tool (Paragraph 1 of page 104 of Deoni).
However, Deoni is silent regarding an apparatus, determining a J-coupling relationship of the first set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the first set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis; 
determining a J-coupling relationship of the second set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the second set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis.
In an analogous imaging field of endeavor, regarding the design of NMR data processing, Knuttel teaches an apparatus, determining a J-coupling relationship of the first set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the first set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis (Col. 1 lines 39 teaches that the A group has magnetization done after time interval τ1 under the J coupling effect. After the time interval, the RF pulse is able to only effect the A group. Col. 9, line 57-Col. 10, lines 8, teach that the X group is modulated after τ2 under the J coupling effect and the X group is diphase and coded. The peaks of the X and A groups is shown in Fig. 1 and the signal peaks are able to differentiate the two groups. As established by the published application’s paragraph 0017, “Neighboring nuclei in the long chains generally interact with each other through a distortion of their electron clouds in a process known as J-coupling”. Such an analysis of J-coupling is an analysis of the electron cloud distortion. Col. 7, lines 54-58 teaches that the relationship is between the group A and group X).
determining a J-coupling relationship of the second set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the second set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis (Col. 1 lines 39 teaches that the A group has magnetization done after time interval τ1 under the J coupling effect. After the time interval, the RF pulse is able to only effect the A group. Col. 9, line 57-Col. 10, lines 8, teach that the X group is modulated after τ2 under the J coupling effect and the X group is diphase and coded. The peaks of the X and A groups is shown in Fig. 1 and the signal peaks are able to differentiate the two groups. As established by the published application’s paragraph 0017, “Neighboring nuclei in the long chains generally interact with each other through a distortion of their electron clouds in a process known as J-coupling”. Such an analysis of J-coupling is an analysis of the electron cloud distortion. Col. 7, lines 54-58 teaches that the relationship is between the group A and group X).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Perkins and Deoni with Knuttel’s teaching of J-coupling between two groups based on time scale. This combination is compatible with Perkins and Deoni’s teaching of fat observation as Knuttel identifies that the fat presence and content is identified (Col. 14, lines 1-9). This modification would allow the user to selective measurements from almost point shaped areas of interest in the body, including the interior regions (Col. 5, lines 36-50 of Knuttel).

Regarding claim 5 and 24, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the RF antenna comprises an open coil and is configured to transmit RF pulses in a substantially perpendicular orientation to the static magnetic field (Paragraph 0024 teaches that the RF coil is can be a coil array. Paragraph 0025 teaches transmission of the RF waves is perpendicular to the B0 field. This B0 field is the static magnetic fields from the magnet).

Regarding claim 6 and 25, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the RF antenna comprises an array of sub-antennas and is configured to transmit RF pulses in a substantially perpendicular orientation to the static magnetic field (Paragraph 0024 teaches that the RF coil is can be a coil array. Paragraph 0025 teaches transmission of the RF waves is perpendicular to the B0 field. This B0 field is the static magnetic fields from the magnet).

Regarding claim 9 and 28, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the analytics logical circuit is further configured to determine a fat concentration based on a ratio of the amplitude of the first set of NMR signals as compared with the amplitude of the second set of NMR signals (Paragraph 0047 teaches that the fat to water ratio can be measured. Paragraph 0047 further teaches area of the lipid peak is divided by the water peak area and a percentage of the lipid can be determined).

Regarding claim 11, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the internal organ is a human liver (Paragraph 0020 teaches the liver is the target).

Regarding claim 12, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the unilateral magnet comprises an electromagnet or a permanent magnet (Paragraph 0020 teaches that magnets can be permanent magnets or electromagnets).

Regarding claim 14, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the unilateral magnet is a hand portable magnet or a standalone magnet (Paragraph 0020 teaches that the NMR probe holds the magnet and paragraph 0023 teaches that the probe is handheld).

Regarding claim 17, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the NMR analytics logical circuit is further configured to determine a concentration of a target chemical element in the organ or one or more other internal organs in the subject, based on the first set of NMR relaxation times and their dependence with the concentration of the target chemical element (Paragraph 0035 teaches that iron present in the liver can effect to the T2 relaxation times that are used in the determination of the lipid and water peaks. The more the iron, the faster the rate of decay and shorter the T2 of the bound water. The T2 times can be saved in the memory and are related the level of iron present).

Regarding claim 18, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the NMR analytics logical circuit is further configured to determine a concentration of a target chemical element in the organ or one or more other internal organs in the subject, based on bothSMRH:4868-3664-7706.1-6-Attorney Docket No.: 63SP-289002-US the first and second sets of NMR relaxation times and their dependence with the concentration of the target chemical element (Paragraph 0035 teaches that iron present in the liver can effect to the T2 relaxation times that are used in the determination of the lipid and water peaks. The more the iron, the faster the rate of decay and shorter the T2 of the bound water. The T2 times can be saved in the memory and are related the level of iron present. Paragraph 0021 teaches that the depth of the sensitive zones can be 107, 108, or 109. Paragraph 0025 teaches that these depths are selectable and related to the strength of the static field B0).

Regarding claim 19, modified Perkins teaches the apparatus in claim 1, as discussed above.
	Perkins further teaches an apparatus, wherein the NMR analytics logical circuit is further configured to determine the iron concentration in the organ or one or more other internal organs in the subject, based on the proton NMR relaxation times and their dependence with the iron concentration (Paragraph 0035 teaches that iron present in the liver can effect to the T2 relaxation times that are used in the determination of the lipid and water peaks. The more the iron, the faster the rate of decay and shorter the T2 of the bound water. The T2 times can be saved in the memory and are related the level of iron present).

Regarding claim 20, Perkins teaches a computer-implemented method of characterizing a substance in an organ using a unilateral Nuclear Magnetic Resonance ("NMR") probe (Abstract teaches that a probe is used and paragraph 0020 teaches that the probe 100 uses NMR technology for target regions like liver. Claim 19 teaches that a non-transitory computer readable memory which carries computer code which controls one or more processors to perform the method), the method comprising:
locating the unilateral NMR probe against or in proximity to the subject's body (Paragraph 0020 teaches that the magnet 102 of the probe is generating a static magnetic field that targets a region in the patient called a sensitive zone. The target tissue can be a liver or another region in the patient. The probe 100 is shown to be in the proximity of the patient 300 in Fig. 1); 
generating a static magnetic field that extends into the organ of a subject (Paragraph 0020 teaches that the magnet 102 are generating a static magnetic field that targets a region in the patient called a sensitive zone. The target tissue can be a liver or another region in the patient. The magnet is shown to be in the proximity of the patient 300 in Fig. 1 and the sensitive zone is part of the patient); 
transmitting, using a Radio Frequency ("RF") antenna, one or more RF pulses into the target region (Paragraph 0025 teaches that the RF coil is transmitting RF pulses and that the sensitive zone 301 is being affected by them); 
receiving a first set of NMR signals generated by a first set of atomic nuclei from a first substance as the first set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the lipid is at a smaller amplitude and at a different T2 point that the water peaks. Paragraph 0035 teaches the association of iron to the bound water and the effect it has on the decay and the T2. Paragraph 0043 teaches that the T2 values shift in the overabundance of iron. Paragraph 0049 teaches that the substantial decrease in T2 of the bound water indicates and abundance of iron); 
receiving a second set of NMR signals generated by a second set of atomic nuclei from a second substance as the second set of nuclei realign their spin axes to the magnetic field after being stimulated by the RF pulses (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the water (Both bound water and free water) is at a greater amplitude and at a different T2 point that the lipid. Paragraph 0035 teaches the association of iron to the bound water and the effect it has on the decay and the T2. Paragraph 0043 teaches that the T2 values shift in the overabundance of iron. Paragraph 0049 teaches that the substantial decrease in T2 of the bound water indicates and abundance of iron); 
obtaining the first and second sets of NMR signals (Paragraph 0030 teaches that the data processing module 206 gets the fat and water measurement and signal data); 
determining a first set of NMR relaxation times from the first set of NMR signals (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the lipid is at a smaller amplitude and at a different T2 point that the water peaks. Paragraph 0035 teaches the association of iron to the bound water and the effect it has on the decay and the T2. Paragraph 0043 teaches that the T2 values shift in the overabundance of iron. Paragraph 0049 teaches that the substantial decrease in T2 of the bound water indicates and abundance of iron);
determining a second set of NMR relaxation timings from the second set of NMR signals (Paragraph 0020 teaches that the spin of the hydrogen nuclei in the zone 301 are aligned with the magnetic field. Paragraph 0029 teaches that the spin echoes are characterized by the T2 relaxation times. Paragraph 0025 teaches the transmission of RF pulses and the coils receive the resonance RF signals. Paragraph 0026 teaches that the receiving signal will have a rate 211 that is proportional to 1/T2 time and that since T2 times differentiate for the hydrogen in fats, bound water, free water and other chemical bonding states, the NMR can differentiate molecules and lipids. See Fig. 2. Fig. 3 shows the peak of the water (Both bound water and free water) is at a greater amplitude and at a different T2 point that the lipid. Paragraph 0035 teaches the association of iron to the bound water and the effect it has on the decay and the T2. Paragraph 0043 teaches that the T2 values shift in the overabundance of iron. Paragraph 0049 teaches that the substantial decrease in T2 of the bound water indicates and abundance of iron).
	However, Perkins is silent regarding a method, comprising:
quantifying and characterizing the first and second substances based on a discrete multi-component analysis of the first and second sets of NMR signals; 
wherein the discrete multi-component analysis: 
determining a first set of recovery times form the first set of NMR signals; 
determining a second set of recovery times from the second set of NMR signals; 
determining an independent first diffusion parameter from the first set of NMR signals; 
determining an independent second diffusion parameter from the second set of NMR signals; 
determining a J-coupling relationship of the first set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the first set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis; 
determining a J-coupling relationship of the second set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the second set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis; 
determining whether the first substance is fat based on the discrete multi- component analysis; SMRH:4868-3664-7706.1-8-Attorney Docket No.: 63SP-289002-US 
determining whether the second substance is fat based on the discrete multi-component analysis; 
determining whether the first substance is iron based on the discrete multi- component analysis; and 
determining whether the second substance is iron based on the discrete multi- component analysis.
In an analogous imaging field of endeavor, regarding the design of NMR data processing, Deoni teaches a method, comprising:
quantifying and characterizing the first and second substances based on a discrete multi-component analysis of the first and second sets of NMR signals (Paragraph 2 of page 91 teaches that the multicomponent analysis can be performed with the timescales of relaxations and the exchange rates between the compartments. Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths. Paragraph 3 of the page 91 teaches that multicomponent systems uses the spin echo signal in the equation 14. This equation is in a summation form6. Furthermore, the paragraph 4 of page 91 teaches that the summation functions in a discrete manner),
wherein the discrete multi-component analysis: 
determining a first set of NMR relaxation times from the first set of NMR signals (Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths);
determining a second set of NMR relaxation timings from the second set of NMR signals (Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths);
determining a first set of recovery times form the first set of NMR signals (Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths);
determining a second set of recovery times from the second set of NMR signals (Paragraph 1 of page 91 teaches that the multicomponent analysis is performed of T2 and T1 data for the intra and extra-cellular water and the water within myelin sheaths);
determining an independent first diffusion parameter from the first set of NMR signals (Fig. 4.24 shows the exchange between the two-pool model in the diffusion parameters 1/TF and 1/TM between the intra and extra-cellular water and the water within myelin sheaths);
determining an independent second diffusion parameter from the second set of NMR signals (Fig. 4.24 shows the exchange between the two-pool model in the diffusion parameters 1/TF and 1/TM between the intra and extra-cellular water and the water within myelin sheaths);
determining whether the first substance is fat based on the discrete multi- component analysis (Paragraph 3 of page 67 and paragraph 1 of page 68 teaches that the lipid composition information is obtained based on the T1 and T2 times. The changes in the T1 and T2 are indicative of tissues changes. Paragraph 2 of the page 72 teaches that the myelin sheath is lipid rich. Paragraph 3 of page 102 teaches that lipid influx can be determined based on the measurement of T1 and T2. Paragraph 2 of page 103 teaches that the lipids are monitored by the T1 and T2 in multicomponent relaxometry. Paragraphs 1 and 3 of page 91 teaches that the multicomponent analysis is performed of the T1 and the T2 times. Paragraph 1 of page 92 teaches that multicomponent analysis is modeled for both T2 and T2 effects. Fig. 4.24 shows the exchange between the two-pool model);
determining whether the second substance is fat based on the discrete multi-component analysis (Paragraph 3 of page 67 and paragraph 1 of page 68 teaches that the lipid composition information is obtained based on the T1 and T2 times. The changes in the T1 and T2 are indicative of tissues changes. Paragraph 2 of the page 72 teaches that the myelin sheath is lipid rich. Paragraph 3 of page 102 teaches that lipid influx can be determined based on the measurement of T1 and T2. Paragraph 2 of page 103 teaches that the lipids are monitored by the T1 and T2 in multicomponent relaxometry. Paragraphs 1 and 3 of page 91 teaches that the multicomponent analysis is performed of the T1 and the T2 times. Paragraph 1 of page 92 teaches that multicomponent analysis is modeled for both T2 and T2 effects. Fig. 4.24 shows the exchange between the two-pool model Fig. 4.24 shows the exchange between the two-pool model); 
determining whether the first substance is iron based on the discrete multi- component analysis (Paragraph 3 of page 67 and paragraph 1 of page 68 teaches that the iron composition information is obtained based on the T1 and T2 times. Paragraph 1 of pages 72 teaches that the equations 1 and 2 cover the scope of influence between the iron and the T1 and T2 times. Paragraph 2 of page 72 teaches that iron accumulation substantially changes the T1 and T2. Paragraph 4 of page 101 and paragraph 1 of page 102 teaches that the presence of iron allows for the visualization of plaques. Paragraphs 1 and 3 of page 91 teaches that the multicomponent analysis is performed of the T1 and the T2 times. Paragraph 1 of page 92 teaches that multicomponent analysis is modeled for both T2 and T2 effects. Fig. 4.24 shows the exchange between the two-pool model Fig. 4.24 shows the exchange between the two-pool model); and
determining whether the second substance is iron based on the discrete multi- component analysis (Paragraph 3 of page 67 and paragraph 1 of page 68 teaches that the iron composition information is obtained based on the T1 and T2 times. Paragraph 1 of pages 72 teaches that the equations 1 and 2 cover the scope of influence between the iron and the T1 and T2 times. Paragraph 2 of page 72 teaches that iron accumulation substantially changes the T1 and T2. Paragraph 4 of page 101 and paragraph 1 of page 102 teaches that the presence of iron allows for the visualization of plaques. Paragraphs 1 and 3 of page 91 teaches that the multicomponent analysis is performed of the T1 and the T2 times. Paragraph 1 of page 92 teaches that multicomponent analysis is modeled for both T2 and T2 effects. Fig. 4.24 shows the exchange between the two-pool model Fig. 4.24 shows the exchange between the two-pool model).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Perkins with Deoni’s teaching of the use of multicomponent analysis to determine the presence of fat or iron. This common understanding of Deoni (Page 72) and Perkins (Paragraph 0049) that iron presence affects the T1 and T2 times allows for the identification of iron as discussed by Perkins as Deoni provides the implementation of a multi-component analysis in Perkin’s collection and study of signals associated with fat and iron. This modified method would allow the user to provide more characterization to the brain tissue (Abstract of Deoni). Furthermore, the modification is a sensitive diagnostic tool (Paragraph 1 of page 104 of Deoni).
	However, Deoni is silent regarding a method, determining a J-coupling relationship of the first set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the first set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis; 
determining a J-coupling relationship of the second set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the second set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis.
In an analogous imaging field of endeavor, regarding the design of NMR data processing, Knuttel teaches a method, determining a J-coupling relationship of the first set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the first set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis (Col. 1 lines 39 teaches that the A group has magnetization done after time interval τ1 under the J coupling effect. After the time interval, the RF pulse is able to only effect the A group. Col. 9, line 57-Col. 10, lines 8, teach that the X group is modulated after τ2 under the J coupling effect and the X group is diphase and coded. The peaks of the X and A groups is shown in Fig. 1 and the signal peaks are able to differentiate the two groups. As established by the published application’s paragraph 0017, “Neighboring nuclei in the long chains generally interact with each other through a distortion of their electron clouds in a process known as J-coupling”. Such an analysis of J-coupling is an analysis of the electron cloud distortion. Col. 7, lines 54-58 teaches that the relationship is between the group A and group X);
determining a J-coupling relationship of the second set of NMR signals based on a detected nucleic interaction and resultant electron cloud distortion in the second set of NMR signals caused by application of RF pulse sequences with pulse spacings determined by a time scale characteristic of the J-coupling analysis (Col. 1 lines 39 teaches that the A group has magnetization done after time interval τ1 under the J coupling effect. After the time interval, the RF pulse is able to only effect the A group. Col. 9, line 57-Col. 10, lines 8, teach that the X group is modulated after τ2 under the J coupling effect and the X group is diphase and coded. The peaks of the X and A groups is shown in Fig. 1 and the signal peaks are able to differentiate the two groups. As established by the published application’s paragraph 0017, “Neighboring nuclei in the long chains generally interact with each other through a distortion of their electron clouds in a process known as J-coupling”. Such an analysis of J-coupling is an analysis of the electron cloud distortion. Col. 7, lines 54-58 teaches that the relationship is between the group A and group X).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Perkins and Deoni with Knuttel’s teaching of J-coupling between two groups based on time scale. This combination is compatible with Perkins and Deoni’s teaching of fat observation as Knuttel identifies that the fat presence and content is identified (Col. 14, lines 1-9). This modification would allow the user to selective measurements from almost point shaped areas of interest in the body, including the interior regions (Col. 5, lines 36-50 of Knuttel).

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Deoni ("Magnetic Resonance Relaxation and Quantitative Measurement in the Brain", 2011, Magnetic Resonance Neuroimaging, pages 65-108) further in view of Knuttel (US Patent No. 5,172,060) further in view of Rehwald et al. (PGPUB No. US 2012/0194193).

Regarding claim 2 and 21, modified Perkins teaches the apparatus in claim 1, as discussed above.
	However, the combination of Perkins, Deoni, and Knuttel silent regarding an apparatus, wherein the analytics logical circuit is further configured to perform a measurement of selected properties of the organ or other internal organs of the subject by using dedicated pulse sequences to enhance or decimate signals with specific relaxation times.
	In an analogous imaging field of endeavor, regarding the data collection of water and fat information, Rehwald teaches an apparatus, wherein the analytics logical circuit is further configured to perform a measurement of selected properties of the organ or other internal organs of the subject by using dedicated pulse sequences to enhance or decimate signals with specific relaxation times  (Paragraph 0029 teaches that the water-frequency selective inversion recovery module (WFSIRM) 22 and the fat-frequency selective inversion recovery module (FFSIRM) 230 are able to manipulate the water and fat signals. The time delay forces the fat signal to be substantially zero in the readout. A similar manipulation can be down to the water signal. Fig. 3 shows that the readout start time is able to pick up the water signal while the fat signal is zero. Paragraph 0027 teaches that this suppression allows for the enhancement of the image as the contrast is improved between the two signals).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Rehwald’s teaching of using specific sequences to enhance of decimate signals. This modified apparatus would allow a user to enhance/ suppress water signals and fat signals in a time efficient manner (Paragraph 0009 of Rehwald). Furthermore, the images provide enhanced visualization of discriminated anatomical elements (Abstract of Rehwald).

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Deoni ("Magnetic Resonance Relaxation and Quantitative Measurement in the Brain", 2011, Magnetic Resonance Neuroimaging, pages 65-108) further in view of Knuttel (US Patent No. 5,172,060) further in view of Miyazaki (PGPUB No. US 2013/0088226).

Regarding claim 3 and 22, modified Perkins teaches the apparatus in claim 1, as discussed above.
	However, the combination of Perkins, Deoni, and Knuttel is silent regarding an apparatus, wherein the first substance is fat and determining a J-coupling relationship for the first set of NMR signals further comprises using a fat suppression pulse sequence to quantify the level of fat present in the first substance. 
	In an analogous imaging field of endeavor, regarding magnetic resonance signal processing, Miyazaki teaches an apparatus, wherein the first substance is fat and determining a J-coupling relationship for the first set of NMR signals further comprises using a fat suppression pulse sequence to quantify the level of fat present in the first substance (Paragraph 0018 teaches that fat peaks can be observed due to J-coupling even with the use of some fat suppression techniques. Paragraph 0017 teaches that that the fat suppression pulse sequences that cause NMR signals from lipids to be reduced as compared to other NMR signals. Such sequences include CHESS, STIR, SPIR, PASTA, SPAIR, Dixon, DFS, and WFOP. Paragraph 0042 teaches that the NMR responses are observed and for the fat peak information and that is used to adjust the fat suppression sequences. Paragraph 0021 teaches that the amount of fat can be observed). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Miyazaki’s teaching of the determination of J-coupling and fat suppression pulse sequencing. This modified apparatus would allow the user to discriminate other nuclei in an improved manner (Paragraph 0024 of Miyazaki). Furthermore, the modification provides better fat-free diagnostic images (Paragraph 0001 of Miyazaki).

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Deoni ("Magnetic Resonance Relaxation and Quantitative Measurement in the Brain", 2011, Magnetic Resonance Neuroimaging, pages 65-108) further in view of Knuttel (US Patent No. 5,172,060) further in view of Scott Reeder et al. ("Quantitative Assessment of Liver Fat with Magnetic Resonance Imaging and Spectroscopy", 2011).

Regarding claim 4 and 23, modified Perkins teaches the apparatus in claim 1, as discussed above.
	However, the combination of Perkins, Deoni, and Knuttel is silent regarding an apparatus, wherein the NMR analytics logical circuit is further configured to quantify a concentration of the first substance based on a discrete multi-component signal decay analysis of the first and second NMR signals.
	In an analogous imaging field of endeavor, regarding the study of NMR signals, Reeder teaches an apparatus, wherein the NMR analytics logical circuit is further configured to quantify a concentration of the first substance based on a discrete multi-component signal decay analysis of the first and second NMR signals (Equation 1 teaches that the fat fraction is acquired based on the fat protons’ signal with respect to the sum of the fat and water signal values. Col. 2, paragraph 6 of the page 732 teaches that the fat fraction depends on the T2 decay signals. Fig. 11 shows the water peak relationship to the fat peak and this is based on the T2 decay signals).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Reeder’s teaching of the quantification of a concentration. This modification would allow the user to accurately and quickly quantify values of biological matter (Conclusion of Reeder).

Claims 7-8 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Deoni ("Magnetic Resonance Relaxation and Quantitative Measurement in the Brain", 2011, Magnetic Resonance Neuroimaging, pages 65-108) further in view of Knuttel (US Patent No. 5,172,060) further in view of Fenchel et al. (PGPUB No. US 2014/0296697).

Regarding claim 7 and 26, modified Perkins teaches the apparatus in claim 1, as discussed above.	
However, the combination of Perkins, Deoni, and Knuttel is silent regarding an apparatus, wherein the analytics logical circuit is further configured to calculate and to plot, on a graphical user interface, a 2- dimensional map of T2 relaxation times and diffusion parameters from the first and second sets of NMR signals, showing the contributions of the first and second substances to the signal.
	In an analogous imaging field of endeavor, regarding the design of NMR data processing, Fenchel teaches an apparatus, wherein the analytics logical circuit is further configured to calculate and to plot, on a graphical user interface, a 2- dimensional map of T2 relaxation times and diffusion parameters from the first and second sets of NMR signals, showing the contributions of the first and second substances to the signal (Paragraph 0042 teaches that the signal parameters can be diffusion coefficients and T2 weighted intensities or T2 relaxation times. Furthermore the values can be regarding the water content, fat content, or diffusion in tissue fluid. Paragraph 0039 teaches that the signal parameter is recorded in the form of a tuple and the paragraph 0076 teaches that the tuples 20 are shown on the value comparison as shown in Fig. 3. This is shown to be plotted in a two-dimensional matrix of pixels).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Fenchel’s teaching of plotting T2 relaxation times long with diffusion parameters. This modification would allow the user to be able to diagnose hepatic diseases with greater accuracy. Furthermore, the modification would allow quicker workflow and easy documentation and identification of irregularities (Paragraph 0056 of Fenchel).

Regarding claim 8 and 27, modified Perkins teaches the apparatus in claim 1, as discussed above.
However, the combination of Perkins, Deoni, and Knuttel is silent regarding an apparatus, wherein the analytics logical circuit is further configured to calculate and to plot, on a graphical user interface, a 2-dimensional distribution of T1 recovery times and diffusion parameters from the first and second sets of NMR signals.  
	In an analogous imaging field of endeavor, regarding the design of NMR data processing, Fenchel teaches an apparatus, wherein the analytics logical circuit (Computing unit 7) is further configured to calculate and to plot, on a graphical user interface, a 2-dimensional distribution of T1 recovery times and diffusion parameters from the first and second sets of NMR signals (Paragraph 0042 teaches that the signal parameters can be diffusion coefficients and T1 weighted intensities or T1 relaxation times. Furthermore the values can be regarding the water and fat content. Paragraph 0039 teaches that the signal parameter is recorded in the form of a tuple and the paragraph 0076 teaches that the tuples 20 are shown on the value comparison as shown in Fig. 3. This is shown to be plotted in a two-dimensional matrix of pixels).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Fenchel’s teaching of plotting T1 relaxation times long with diffusion parameters. This modification would allow the user to be able to diagnose hepatic diseases with greater accuracy. Furthermore, the modification would allow quicker workflow and easy documentation and identification of irregularities (Paragraph 0056 of Fenchel).

Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Deoni ("Magnetic Resonance Relaxation and Quantitative Measurement in the Brain", 2011, Magnetic Resonance Neuroimaging, pages 65-108) further in view of Knuttel (US Patent No. 5,172,060) further in view of Raptis et al. ("MRI: the new reference standard in quantifying hepatic steatosis?” 13 Oct. 2011).

Regarding claim 10 and 29, modified Perkins teaches the apparatus in claim 1, as discussed above.
	However, the combination of Perkins, Deoni, and Knuttel is silent regarding an apparatus, wherein the analytics logical circuit is further configured to obtain, from a NMR signal database, a calibration signal amplitude for fat in the organ and determine an absolute fat concentration based on a ratio of the amplitude of the first set of NMR signals as compared with the calibration signal.
	In an analogous imaging field of endeavor, regarding the design of NMR processing, Raptis teaches an apparatus, wherein the analytics logical circuit is further configured to obtain, from a NMR signal database (Computer is used in the storage and statistical analysis of the fat data and images as discussed in “Computerized Imaging Assessment” section in page 120), a calibration signal amplitude for fat in the organ (The fat volume unit is shown to be in 10% increments and the information is stored in able 1. The liver phantoms relationship is provided with respect to the units) and determine an absolute fat concentration based on a ratio of the amplitude of the first set of NMR signals (Human MRI fat signal fraction) as compared with the calibration signal (Fig. 2 shows the scatter plot that correlates the human MRI fat signal fraction to the phantom fat volume. This relation is shown for the human MRI in Fig. 2c and it provides a line of best fit. Given that the slope is the change in human fat signal divided by the change in the phantom volume, the slope is a ratio that represents the fat concentration with respect to the phantom. The last paragraph ion page 126 teaches that the fat standards are used for the calibration in quantifying hepatic features).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Raptis’s teaching of the calibration of fat and its ratio to a fat signal. This modification would allow the user to predict hepatic fat with high accuracy and in a non-invasive manner (Conclusion section in the Abstract of Raptis).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (PGPUB No. US 2014/0232403) in view of Deoni ("Magnetic Resonance Relaxation and Quantitative Measurement in the Brain", 2011, Magnetic Resonance Neuroimaging, pages 65-108) further in view of Knuttel (US Patent No. 5,172,060) further in view of further in view Phillips ("3.0T Liver Transducer User Instructions and Special Safety References", 2010) or alternatively Wakai (PGPUB No. US 2017/0227620).

Regarding claim 15, modified Perkins teaches the apparatus in claim 1, as discussed above.
While Perkins teaches that the housing can be mounted on a mounting structure, the combination of Perkins, Deoni, and Knuttel is silent regarding an apparatus, wherein the unilateral magnet is mechanically coupled to a pedestal or cart.
In an analogous imaging field of endeavor, regarding the design of NMR imaging structures, Phillips teaches an apparatus, wherein the unilateral magnet is mechanically coupled to a pedestal (Fig. 1 shows that the 3T liver transducer is placed below the table and the patient is lying atop the table. Paragraph 1 of the Introduction teaches that the transducer uses MR technology) or cart.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Phillips’s teaching of the NMR device on a pedestal. This modified apparatus would provide the user with a way to obtain measurements on patients that are unable to sit up or stand. Additionally, the modified apparatus would be able to improve diagnosis of liver diseases (Paragraph 1 of Introduction section of Phillips).
In an analogous imaging field of endeavor, regarding the design of NMR imaging structures, Wakai teaches an apparatus, wherein the unilateral magnet is mechanically coupled to a pedestal (Regarding the placement of the magnet, see the modified Fig. 14 below) or a cart.

    PNG
    media_image1.png
    414
    456
    media_image1.png
    Greyscale

Modified Fig. 14
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Wakai’s teaching of the NMR device on a pedestal. This modified apparatus would provide the user with the ability to accurately characterize the tissue of the patient (Paragraph 0004 of Wakai). Also, the user would be able to obtain fat content measurement on patients that are unable to sit up or stand.

Regarding claim 16, modified Perkins teaches the apparatus in claim 1, as discussed above.
While Perkins teaches that the housing can be mounted on a mounting structure, the combination of Perkins, Deoni, and Knuttel is silent regarding an apparatus, wherein the unilateral magnet is mechanically coupled to a table or a retractable arm.
In an analogous imaging field of endeavor, regarding the design of NMR imaging structures, Phillips teaches an apparatus, wherein the unilateral magnet is mechanically coupled to a table (Fig. 1 shows that the 3T liver transducer is placed below the table and the patient is lying atop the table. Paragraph 1 of the Introduction teaches that the transducer uses MR technology) or a retractable arm.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Phillips’s teaching of the NMR device on a table. This modified apparatus would provide the user with a way to obtain measurements on patients that are unable to sit up or stand. Additionally, the modified apparatus would be able to improve diagnosis of liver diseases (Paragraph 1 of Introduction section of Phillips).
In an analogous imaging field of endeavor, regarding the design of NMR imaging structures, Wakai teaches an apparatus, wherein the unilateral magnet is mechanically coupled to a pedestal (Regarding the placement of the magnet, see the modified Fig. 14 below) or a cart.

    PNG
    media_image2.png
    414
    456
    media_image2.png
    Greyscale
 
Modified Fig. 14
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Perkins, Deoni, and Knuttel with Wakai’s teaching of the NMR device on a table. This modified apparatus would provide the user with the ability to accurately characterize the tissue of the patient (Paragraph 0004 of Wakai). Also, the user would be able to obtain fat content measurement on patients that are unable to sit up or stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shao et al. ("Resolving Multi-Component Overlapping GC-MS Signals by Immune Algorithms", 2009, Trends in Analytical Chemistry, Vol. 28, No. 11): Teaches multi-component analysis with NMR technology that is able to determine the components’ relationship to the overall signal. This includes a concentration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of relationship (Link: https://dictionary.cambridge.org/us/dictionary/english/relationship )
        2 Definition of relationship (Link: https://dictionary.cambridge.org/us/dictionary/english/relationship )
        3 Definition of relationship (Link: https://dictionary.cambridge.org/us/dictionary/english/relationship )
        4 Definition of relationship (Link: https://dictionary.cambridge.org/us/dictionary/english/relationship )
        5 A summation representation of a signal is indicative of discrete signals while integral representations od signals is indicative of analog signals. (Link: https://www.math.uci.edu/icamp/courses/math77a/lecture_11w/intro_signals.pdf)
        6 A summation representation of a signal is indicative of discrete signals while integral representations od signals is indicative of analog signals. (Link: https://www.math.uci.edu/icamp/courses/math77a/lecture_11w/intro_signals.pdf)